DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, claims 1 and 9 are drawn to a first method for the production of at least two different cannabis product compositions from a solid cannabis plant material in the reply filed on 9/22/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 25, 26, 32, 34, 37, 40, 41, 47, 50, 69, and 70 are withdrawn from further consideration by the examiner as being drawn to non-elected inventions.

The restriction requirement is hereby made FINAL.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The invention as claimed is very confusing, vague and indefinite. It is not clear if in claim 1, the applicant is extracting the same cannabis over and over or if there are two 

Applicant claims that the claims are clear and understandable which they are NOT. What does that mean ? Further, why is everything in relation to the ratio of cannabinoids to terpenes and which cannabinoids and terpenes are we talking about ?  There are more than 120 different cannabinoids in cannabis and there are over 20,000 different terpenes in cannabis. That is a fact. How is one having ordinary skill in the art supposed to quantify the 120 possible cannabinoids then quantify the 20,000 possible terpens and then determine the ratio between them ? How can one determine if the condititions of the claimed invention have been met or not if one cannot determine or understand what “a second composition comprising said cannabinoid in an amount that is at least 10 % of the amount of said cannabinoid in said initital solid cannabis” actually means. How can one compare to an initial sample when it is extracted it is no longer an “initial” composition of anything. How can the composition have “at least two different cannabis” and then only claim making two in the claimed process ? The claim states that it comprises two solvents but then applicant never defines the solvents until claim 14. This 
Applicant argues that allegedly the amendments clearly make it clear that the claims refer to two separate compositions as products. While in theory this is nice, but in reality if one takes and fractionates (according to applicant) the first composiiton then you have composiiton 2, but what happened to composition 1 ? It is not clear is there is a collected fraction from extraction one or not. This is and of itself shows how confusing, missleading and outright vague these claims really are. It’s as if applicant is trying purposely to be so vague no one can possibly understand the claims. Why does it have to be this way ? The claims need to be understandable to anyone of ordinary skill in the art. Claims 9 and 14 are confusing for the same reasons. 



Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US 2010/0119606) in view of Wurzer (US 2014/0271940).


Whittle discloses a method for the production of at least two different cannabis product compositions from a solid cannabis plant material (Whittle Abstract, Processes for preparing extracts of natural products such as plant material, and for preparing purified extracts from crude extracts of natural products, by extraction with hot gas) comprising (i) providing a solid cannabis plant material containing at least one cannabinoid and at least one terpene at cannabinoid to terpene weight/weight ratio (Whittle Para. [0052] the process of the invention in relation to the isolation of cannabinoid-rich fractions from cannabis plants is that the condensate so produced contains the free cannabinoids in a (see TIO. 0. 200" C. step, and FIG. 6); ngs.b-8, show at least a 10% reduction in ratio after extraction); and (iv) optionally refining said first composition, said second composition, or both (optionally not included).
Whittle fails to explicitly disclose at least 1% terpene in the first extract, and al least 1% terpene in the second extract.
Wurzer is in the field of cannabis extraction (Abstract, The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates) and teaches at least 1% terpene in the first extract (wutzer Para. [0014] In some embodiments, the concentrate comprises at least 1 %, 2%, 5%, or 10% w/w of two or more of the cannabinoid compounds..In some embodiments, the concentrate comprises at least 0.01 %, 0.05%, 0.1%,0.5%, 1%,2%, 3%, 4%, or 5% w/w of two or more of the terpenoids; Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-Pinene, P-Myrcene, Linolool, P-Caryophyllone, Carophyllene oxide, Nerolidol, and Phytol), and at least 1% terpene in the second extract (Wutzer Para. [0014] In some embodiments, the concentrate comprises at least 1 %, 2%, 5%, or 10% w/w of two or more of the cannabinoid compounds..In some embodiments, the concentrate comprises at least 0.01 %, 0.05%, 0.1%,0.5%, 1%,2%, 3%, 4%, or 5% w/w of two or more of the terpenoids; Para. [0051] 
Whittle discloses the method according to Claim 1, wherein (a) said solid cannabis plant material contains a first cannabinoid and a second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio (Whittle Para. [0049] For example, the principal active constituents of Cannabis saliva and Cannabis indica are the cannabinoids-principally tetrahydrocannabinol (THC) and cannabidol (CBD); Para. [0136] Table 2, BRM (G1) THC:CBN, 28:1); (b) said first composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R111 (Whittle Para. [0136] Table 2, Run 1, Extract 1, THC:CBN, 8.3:1), (Whittle Para. [0136] Table 2, BRM (G1)THC:CBN, 28:1->Run 1, Extract 1, THC:CBN, 8.3:1); and (c) said second composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R112 (Whittle Para. [0136] Table 2, Run 1, Extract 2, THC:CBN 4.9:1), (Whittle Para. [0136] Table 2, Run 1, Extract 1, THC:CBN, 8.3:1->Run 1, Extract 2, THC:CBN 4.9:1).

Whittle discloses the method according to Claim 2, wherein R112 differs from R110 by at least 10% (Whittle Para. [0136] Table 2, BRM (G1) THC:CBN, 28:1->Run 1, Extract 2, THC:CBN 4.9:1).
Whittle discloses the method according to Claim 1, wherein said cannabinoid comprises tetrahydrocannabinol, cannabidiol or combinations thereof (Whittle Para. [0049] For example, the principal active constituents of a Cannabis saliva and Cannabis indica are the cannabinoids-principally tetrahydrocannabinol (THC) and cannabidol (CBD)).    
Whittle fails to explicitly disclose wherein said terpene is selected from the group consisting of pinenes, linonene, tinalool, caryophyllene, myrcene, humulene, borneol, eucalyptol, terpineol and mixtures thereof. Wutzer teaches wherein said terpene is selected from the group consisting of pinenes, linonene, tinalool, caryophyllene, myrcene, humulene, borneol, eucalyptol, terpineol and mixtures thereof (Wutzer Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-Pinene, P-Myrcene, Linolool, P-Caryophyllene, Carophyllene oxide, Nerolidol, and Phytol).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Whittle with the terpene teaching of Wutzer for the purpose of 
Whittle discloses the method according to Claim 1, further comprising drying said solid cannabis plant “ material prior to extracting (Whittle Para. [0059] The terms "cannabis" and "cannabis biomass" encompass freshly harvested plant material, and also plant material which has been subjected to a pre-treatment step such as, for example, material which has been dried. This includes cannabis material which has been allowed tn air dry after hamoeting).
Whittle discloses the method according to Claim 1, further comprising heating said solid cannabis plant material prior to or simultaneously with extracting in order to effect decarboxylation of the cannabinoid (Whittle Para. [0081] Circulation of the heated gas through the primary solvent extract results in decarboxylation of cannabinoid acids and volatilisation of free cannabinoids in a single process step).
Whittle discloses the method according to Claim 1, wherein said solid cannabis plant material contains at least two cannabinoids (Whittle Para. [0049] For example, the principal active constituents of Cannabis saliva and Cannabis indica are the cannabinoids-principally tetrahydrocannabinol (THC) and cannabidol (CBD)), and further comprising heating the plant material to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said first extracting (Whittle Para. [0081] 
Whittle discloses the method according to Claim 1, wherein said solid cannabis plant material contains at least two cannabinoids (Whittle Para. [0049] For example, the principal active constituents of Cannabis saliva and Cannabis indica are ' the cannabinoids-principally tetrahydrocannabinol (THC) and cannabidol (CBD)), and further comprising heating the plant material to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said second extracting (Whittle Para. [0081] Circulation of the heated gas through the primary solvent extract results in decarboxylation of cannabinoid acids and volatilisation of free cannabinoids in a single process step).
Whittle discloses the method according to Claim 1, wherein said first extracting, said second extracting or both comprise at least one of distillation and contacting with an extractant (Whittle Para. [0035] The process according to the first aspect; of the invention combines a distillation step in which the natural product is contacted with a hot gas, resulting in volatilisation of one or £ more constituents of the product to form a vapour, with a condensation step in which the vapour is condensed to form an extract).
Whittle discloses in paragraph 70, that the solvents for extraction can be ethanol, methanol, isopropanol, acetone and combintions thereof. The process according to the first aspect of the invention combines a distillation step in which the natural product is contacted with a hot gas, resulting in volatilisation of one or more constituents of the 
Whittle discloses the method according to Claim 1, wherein said first extracting, said second extracting or both comprise continuous, counter-current contacting with an extractant (Whittle Para. [0100] As the process progresses, the product in the lowermost basket will be exhausted at a faster rate than the product in successively higher baskets because it encounters the freshest gas, i.e. a counter current flow arrangement is operated).
Whittle discloses the method according to Claim 1, wherein said first extracting comprises contacting with a first extractant selected from the group consisting of water, alkanols, super-critical C02, subcritical C02, alkanes, alkenes, liquefied alkanes, liquefied alkenes, liquefied ethers, and mixtures thereof (Whittle Para. [0112] Ethanol extraction may be optimised by varying pH and/or strength of the ethanol solvent. Surprisingly it has been found that at high pH values, the carboxylic acids corresponding to cannabinoids are soluble in lower concentrations of ethanol/water, and that under these conditions there is more complete extraction of total cannabinoid content as shown by gravimetric determination).
Whittle discloses the method according to Claim 1, wherein said second extracting comprises contacting with a second extractant selected from the group consisting of water, alkanols, super-critical C02 sub-critical C02, alkanes, alkenes, liquefied alkanes, liquefied alkenes, liquefied ethers, and mixtures thereof (Whittle Para. [0112] Ethanol 
Whittle discloses the method according to Claim 1, wherein said first extracting comprises contacting with a first extractant, said second extracting comprises contacting with a second extractant and said first extractant is substantially the same as the second extractant (Whittle Para. [0112] Ethanol extraction may be optimised by varying pH and/or strength of the ethanol solvent. Surprisingly it has been found that at high pH values, the carboxylic acids corresponding to cannabinoids are soluble in lower concentrations of ethanol/water, and that under these conditions there is more complete extraction of total cannabinoid content as shown by gravimetric determination; Para. [0136] The results obtained are summarised in the following table; Table 2, Run 1, Extract 1, 125°C. 51.5% THC, Run 1, Extract 2, 200°C. 63.3% THC).
Whittle discloses the method according to Claim 1, further comprising heating said first composition, said second composition or both at a temperature and for time sufficient to effect at least partial decarboxylation (Whittle Para. [0081] Circulation of the heated gas through the primary solvent extract results in decarboxylation of cannabinoid acids and volatilisation of free cannabinoids in a single process step).
Whittle discloses the method according to Claim 1, wherein R102 differs from R100 by at least 10%, (Whittle Para. [0129] Furthermore, it can be derived from these results 
Whittle discloses the method according to Claim 1. Whittle fails to explicitly disclose wherein R100 is in the range between 1:10 and 500:1. Whittle teaches a cannabis containing terpene and cannabinoid (Whittle Para. [0052] the process of the invention in relation to the isolation of cannabinoid-rich fractions from cannabis plants is that the condensate so produced contains the free cannabinoids in a high degree of purity; Para. [0053] The other major ballast component is a volatile terpene-rich fraction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ratio between 1:10 and 500:1, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to use cannabis plants which contain hiqh expression rates nf cannabinoidu (Whittle Para. [0051] Cliemuvais of cannabis nave been produced which express a high proportion (typically >80% and more preferably >90%) of their total cannabinoid content as elthor THC or CBD).
Whittle discloses at least two different cannabis product compositions from a solid cannabis plant material produced by a method (Whittle Abstract, Processes for preparing extracts of natural products such as plant material, and for preparing purified extracts from crude extracts of natural products, by extraction with hot gas) 
Whittle fails to explicitly disclose the composition deposited on a solid carrier. Wurzer teaches the composition deposited on a solid carrier (Para. [0020] In some embodiments, the present invention provides a food product comprising a concentrate as described above). It would have been obvious to one of ordinary skill in the art at , the time of the invention to modify the composition of Whittle with the solid carrier teaching of Wurzer for the purpose of providing a vehicle for administrating of advantageous medical benefits of cannabis (Wurzer Para. [0025] In some embodiments, the present invention provides for use of a concentrate, cannabinoid delivery system, oral delivery vehicle, topical skin care product, dietary supplement, chewing gum ■ or food product as described above to reduce inflammation, reduce pain, reduce nausea, enhance mood, produce a calm feeling, induce drowsiness or sleep, reduce anxiety, support Joint health, support mental health, support anti-
Wurzer discloses a method for the production of at least two different cannabis product compositions from a cannabis plant material (Abstract, The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] the methods further comprise the step of fractionating the eluate into fractions enriched for one or more cannabinoids and/or terpenoids) comprising (i) providing a solid cannabis plant material containing at least one cannabinoid and at least one terpene (Wurzer Para. [0002] The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates); (ii) first extracting said plant material to form a first extract comprising at least 10% of said cannabinoid and at least 1% of said terpene at cannabinoid to terpene weight/weight ratio R200 (Wurzer Para. [0011] (a) concentrating glandular trichomes from Cannabis plant material; (b) passing a solvent though the plant material to produce a cannabinoid/terpenoid-containing eluate; Para. [0014] In some embodiments, the concentrate comprises at least 1 %, 2%, 5%, or 10% , w/w of two or more of the cannabinoid compounds..In some embodiments, the concentrate comprises at least 0.01 %, 0.05%, 0.1%,0.5%, 1%,2%, 3%, 4%, or 5% w/w of two or more of the terpenoids; Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-Pinene, P-Myrcene, Linolool, P-Caryophyllene, Carophyllene oxide, Nerolidol, and Phytol); (v) fractionating said first extract to form a first composition comprising at least 10% of the cannabinoid of said first extract and at least 1% of the terpene of said first extract at cannabinoid to terpene weight/weight ratio ,) and wherein R202 differs from R201 by at least 10% (Whittle Para. [0128] The low temperature phase produces cannabinoid enriched .( rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that obtained during the low temperature phase; Para. [0129] Furthermore, it can be derived from these results that a single-stage temperature profile at a temperature of 175°C.-200° C. will also result in the production of a cannabinoid enriched fraction substantially free of terpenes (see FIG. 6. 200° C. step, and FIG. 8); Figs.6-8, show at least a 10% reduction in ratio after extraction). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the composition difference teaching of Whittle for the purpose of providing fractions enriched for different purposes (Whittle Para. [0055] The terpene-rich fraction isolated from cannabis raw material may itself have a commercial value as a "waste" product. Hence, it may be advantageous to split the volatile components into terpene-rich and cannabinoid-rich fractions which are condensed and collected separately; Para. [0128] The low temperature phase produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that obtained during the low temperature phase).

Wurzer teaches further comprising second extracting said plant material to form a second extract comprising at least 10% of said cannabinoid and at least 1% of said terpene (Para. [0014] In some embodiments, the concentrate comprises at least 1 %, 2%, 5%, or 10% w/w of two or more of the cannabinoid compounds..In some embodiments, the concentrate comprises at least 0.01 %, 0.05%, 0.1 %,0.5%, 1 %,2%, 3%, 4%, or 5% w/w of two or more of the terpenoids; Para. [0067] The two-step extraction has many advantages over other techniques. The process allows for a higher throughput with less solvent waste).
Wurzer discloses wherein said cannabinoid is tetrahydrocannabinol or cannabidiol or combinations thereof (Para. [0086] In some embodiments, the total cannabinoid fraction contains from about 62% to about 92% w/w or from about 75% to 92% w/w TCHA and THC combined (calculated as a weight percentage of the total weight of the concentrate)).
Wurzer discloses wherein said terpene is selected from the group consisting of pinenes, limonene, linalool, caryophyllene, myrcene, humulene, bomeol, eucalyptol, terpineol and combinations thereof (Para. [0051] Examples of terpenoids found in Cannabis 
Wurzer discloses further comprising drying said solid cannabis plant material prior to said first extracting (Para. [0113] 200 g of dried Cannabis plant material from clones of the same variety of a drug strain of Cannabis sativa consisting of small flowers and trichome laden leaves was placed inside the tumbler and the motor turned on for differing lengths of time. The duration of extraction included 5 minutes).
Wurzer discloses further comprising heating said solid cannabis plant material prior to or simultaneously with said first extracting (Para. [0087] In some preferred embodiments, the processes of the present invention utilize natural or pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional decarboxylation step (heating or chemical) to convert the THC( a) to THC before the oxidation step).
Wurzer discloses wherein said solid cannabis plant material contains at least two cannabinoids (Para. [0004] In addition to THC, several less potent metabolites and related compounds, such as the also psychoactive A8-THC and cannabinol (CBN) are found in the Cannabis plant), and further comprising heating the plant material to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said first extracting (Wurzer Para. [0087] In some preferred. embodiments, the processes of 
Wurzer discloses wherein said first extract comprises at least two cannabinoids (Para. [0004] In addition to THC, several less potent metabolites and related compounds, such as the also psychoactive A8-THC and cannabinol (CBN) are found in the Cannabis plant), further comprising heating the first extract to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said fractionating (Wurzer Para. [0150] The cannabis extract was decarboxylated using heat and measured for cannabinoid content).
Wurzer disloses wherein said first extracting, said fractionating or both comprise at least one of distillation and contacting with an extractant (Para. [0072] The second step in the extraction process comprises solvent extraction of the trichome concentrate. Extracts are preferably produced using a solvent recovery apparatus...For liquid organic solvent extraction, spray dryers and/or common vacuum distillation apparatuses are preferred).
Wurzer fails to explicitly disclose wherein said distillation comprises steam distillation. Whittle teaches wherein said distillation comprises steam distillation (Whittle Para. [0035] The process according to the first aspect of the invention combines a distillation 
Wurzer fails to explicitly disclose wherein said first extracting, said fractionating or both comprise continuous, counter-current contacting with an extractant. Whittle teaches wherein said first extracting, said fractionating or both comprise continuous, counter-current contacting with an extractant (Whittle Para. [0100] As the process progresses, the product in the lowermost basket will be exhausted at a faster rate than the product in successively higher baskets because it encounters the freshest gas, i.e. a counter current flow arrangement is operated).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the counter current contact teaching of Whittle for 
Wurzer discloses wherein said first extracting comprises contacting with an extractant selected from the group consisting of water, alkanols, super-critical C02, subcritical C02, alkanes, alkenes, liquefied alkanes," liquefied alkenes, liquefied ethers, and mixtures thereof (Para. [0130] Additional materials included tanks of propane, isobutane, and n-butane. All solvents were ultra-high purity grade and purchased from a chemical supplier).
Wurzer teaches wherein said fractionating comprises contacting with an -extractant selected from the group consisting of water, alkanols, super-critical C02, subcritical C02, alkanes, alkenes, liquefied alkanes, liquefied alkenes, liquefied ethers, and mixtures thereof (Para. [0011] the methods further comprise the step of fractionating the eluate into fractions enriched for one or more cannabinoids and/or terpenoids. In some embodiments, the fractionating comprises passing the eluate over a column in the presence of solvents of progressively different polarities; Para. [0078] A number of solvent n matrices may be utilized. Gradients may optionally be used to alter the polarity of mobile phases to facilitate this step. Examples of preferred systems include mixtures of hexane (s), heptane(s), pentane(s), ethyl acetate, anri/nr ethanol).
Wurzer discloses wherein said fractionating comprises at least one of contacting with a second extractant, ion-exchanging, chromatographic separation and/or distilling (Para. 
Wurzer discloses further comprising heating of said first composition, said” second composition, or both at a temperature and for time sufficient to effect at least partial decarboxylation (Para. [0087] In some i preferred embodiments, the processes of the present invention utilize natural or pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time ! during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional decarboxylation step (heating or chemical) to convert the THC( a) to THC before the oxidation step; Para. [0150] The cannabis extract was decarboxylated using heat and measured for cannabinoid content).
Wurzer fails to explicitly disclose wherein R202 differs from . R200 by at least 10%. Whittle teaches wherein R202 differs from R200 by at least 10% ((Whittle Para. [0128] The low temperature phase produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable, composition to that obtained during the low temperature phase; Para. [0129] Furthermore, it can be derived from these results that a single-stage temperature profile at a temperature of 175°C.-200° C. will also result in the production of a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the composition difference teaching of Whittle for the purpose of providing fractions enriched for different purposes (Whittle Para. [0055] The terpene-rich fraction isolated from cannabis raw material may itself have a commercial value as a "waste" product. Hence, it may be advantageous to. split the volatile components into terpene-rich and cannabinoid-rich fractions which are condensed and collected separately; Para. [0128] The low temperature phaso produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that nhtaineri during the low tomporaturo phase).
Wurzer fails to explicitly disclose wherein R200 is in the range between 1:10 and 500:1. Wurzer teaches a ratio of cannabinoid to terpene in the original plant composition (Para. [0002] The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] (a) concentrating glandular trichomes from Cannabis plant material). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ratio between 1:10 and 500:1, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges Involves only routine skill in the art. The motivation for doing so would be to use cannabis plants which contain a variety of terpenoids, to aid in the pharmacological effects of ; Terpenoids, which are responsible for the characteristic smell and flavor of Cannabis, have been postulated as influencing the effects yet experimental evidence is scarce).
Wurzer discloses wherein said first cannabinoid is tetrahydrocannabinol and said second cannabinoid is cannabidiol (Para. [0084] Preferred cannabinoid compounds include, but are not limited    to...Cannabidiol-type (CBD) compounds (e.g., (-)-Cannabidiol CBD-C5...Tetrahydrocannabinol-type (THC) compounds (e.g., -    -Tetrahydrocannabinol A9-THC-C5).  
Wurzer fails to explicitly disclose wherein R212 differs from R210 by at least 10%. Whittle teaches wherein R212 differs from R210 by at least 10% (Whittle Para. [0136] Table 2, Run 2, Extract 1, THC:CBN, 10.4:1-->Run 2, Extract 3, THC:CBN, 5.5:1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the cannabinoid ratio teaching of Whittle for the purpose of maintaining extract ratios of CBD and THC, without the need for further processing (Whittle Para. [0130] Both CBD principal cannabinoid and the THC minor cannabinoid were present in the volatilised extract in approximately the same ratio as detected in the herbal starting material).
Wurzer discloses a method for the production of at least two different cannabis product compositions from a solid cannabis plant material (Abstract, The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] the methods further comprise the step of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the composition difference teaching of Whittle for 
Wurzer fails to explicitly disclose wherein R302 differs from , R300 by at least 10%. Whittle teaches wherein R302 differs from R300 by at least 10% (Whittle Para. [0128] The low temperature phase produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that obtained during the low temperature phase; Para. [0129] Furthermore, it can be derived from these results that a single-stage temperature profile at a temperature of 175°C.-200° C. will also result in the production of a cannabinoid enriched fraction substantially free of terpenes (see FIG. 6. 200° C. step, and FIG. 8); Figs.6-8, show at least a 10% reduction in ratio after extraction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the composition difference teaching of Whittle for the purpose of providing fractions enriched for different purposes (Whittle Para. [0055] The terpene-rich fraction isolated from cannabis raw material may itself have a commercial value as a "waste" product. Hence, it may be advantageous to split the 
Wurzer teaches that the provided solid cannabis plant material contains a first cannabinoid and a second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R310 (Para. [0004] In addition to THC, several less potent metabolites and related compounds, such as the also psychoactive A8-THC and cannabinol (CBN) are found in the Cannabis plant). Wurzer fails to explicitly disclose (b) said first composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R311, wherein R311 differs, from R3 10 by at least 10%; and (c) said residual composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R312, wherein R312 differs from R311 by at least 10%. Whittle teaches (b) said first composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R311 (Whittle Para. [0136] Table 2, Run 1, Extract 1, THC:CBN, 8.3:1), wherein R311 differs from R310 by at least 10% (Whittle Para. [0136] Table 2, BRM (G1) THC:CBN, 28:1-->Run 1, Extract 1, THC:CBN, 8.3:1); and (c) said residual composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R312 (Whittle Para. [0136] Table 2, Run 1, spent herb, THC:CBN, 0.3:1), wherein R312 differs from R311 by at 
Wurzer discloses wherein said first cannabinoid is tetrahydrocannabinol and said second cannabinoid is cannabidiol (Para. [0084] Preferred cannabinoid compounds include, but are not limited to...Cannabidiol-type (CBD) compounds (e.g., (-)-Cannabidiol CBD-C5)...Tetrahydrocannabinol-type (THC) compounds (e.g., g-Tetrahydrocannabinol A9-THC-C5)).
Wurzer fails to explicitly disclose wherein R312 differs from R310 by at least 10%. Whittle teaches wherein R312 differs from R310 by at least 10% (Whittle Para. [0136] Table 2, BRM (G1) THC: ' CBN, 28:1->Run 1, spent herb, THC:CBN, 0.3:1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the cannabinoid ratio teaching of Whittle for the purpose of maintaining extract ratios of CBD and THC, without the need for further processing (Whittle Para. [0130] Both CBD principal cannabinoid and the THC minor cannabinoid ,i were present in the volatilised extract in approximately the same ratio as detected in the herbal starting material).

Wurzer discloses wherein said terpene is selected from the group consisting of pinenes, limonene, linalool, caryophyllene, myrcene, humulene, bomeol, eucalyptol, terpineol and mixtures thereof (Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-Pinene, P-Myrcene, Linolool, P-Caryophyllene, Carophyllene oxide, Nerolidol, and Phytol).    .    '
Wurzer discloses further comprising drying said solid cannabis plant material prior to extracting (Para. [0113] 200 g of dried Cannabis plant material from clones of the same variety of a drug strain of Cannabis sativa consisting of small flowers and trichoma laden leaves was placed inside the tumbler and the motor turned on for differing lengths of time. The duration of extraction Included 5 minutes).
Wurzer discloses further comprising heating said solid cannabis plant material prior to or simultaneously with extracting (Para. [0U87] In some preferred embodiments, the processes of the present t invention utilize natural or pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional 
Wurzer discloses wherein said provided solid cannabis plant material ^ comprises at least two cannabinoids (Para. [0004] In addition to THC, several less potent metabolites and related compounds, such . as the also psychoactive A8-TI 1C and cannabinol (CBN) are found in the Cannabis plant), and further comprising heating the provided solid plant material to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said first extracting (Wurzer Para. [0087] In some preferred embodiments, the processes of the present invention utilize natural or pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional decarboxylation step (heating or chemical) to convert the THC( a) to THC before the oxidation step). 
Wurzer discloses that the first extracting comprises at least one of distillation and contacting with an extractant (Para. [0072] The second step in the extraction process comprises solvent extraction of the trichome concentrate. Extracts are preferably produced using a solvent recovery apparatus. For liquid organic solvent extraction, spray dryers and/or common vacuum distillation apparatuses are preferred).
Wurzer fails to explicitly disclose wherein said distillation comprises steam distillation. Whittle teaches wherein said distillation comprises steam distillation (Whittle Para. 
Wurzer fails to explicitly disclose wherein said first extracting comprises continuous, counter-current contacting with an extractant. Whittle teaches wherein said first extracting comprises continuous, counter-current contacting with an extractant (Whittle Para. [0100] As the process progresses, the product in the lowermost basket will be exhausted at a faster rate than the product in successively higher baskets because it encounters the freshest gas, i.e. a counter current flow arrangement is operated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the counter current contact teaching of Whittle for the purpose of exhausting the plant material in a gradient fashion (Whittle Para. [0100] As 
Wurzer discloses wherein said first extracting comprises contacting with a n first extractant selected from the group consisting of water, alkanols, super-critical C02, subcritical C02, alkanes, alkenes, liquefied a alkanes, liquefied alkenes, liquefied ethers, and mixtures thereof (Para. [0130] Additional materials included tanks of propane, isobutane, and n-butane. All solvents wore ultra-high purity grade arid purchased from a chemical supplier).
Wurzer discloses further comprising heating of said first composition at a temperature and for time sufficient to effect at least partial decarboxylation (Para. [0087] In some preferred embodiments, the processes of the present Invention utilize natural oi pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional decarboxylation step (heating or chemical) to convert the THC( a) to THC before the oxidation step; Para. [0150] The cannabis extract was decarboxylated using heat and measured for cannabinoid content). 
Wurzer fails to explicitly disclose wherein R300 is in the range between 1:10 and 500:1. Wurzer teaches a ratio of cannabinoid to terpene in the original plant composition (Para. [0002] The present invention relates to concentrates obtained from extraction from 
Wurzer discloses at least two different cannabis product compositions from a solid cannabis plant material produced by a method (Abstract, The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] the methods further comprise the step of fractionating the eluate into fractions enriched for one or more cannbinoids and/or terpenoids) comprising (i) providing a solid cannabis plant material containing at least one cannabinoid and at least one terpene at cannabinoid to terpene weight/weight ratio R300 (Para. [0002] The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] (a) concentrating glandular trichomes from Cannabis plant material); (ii) first extracting said solid cannabis plant material to form a first composition comprising (-produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that obtained during the low temperature phase).

Wurzer art of record, individually or in combination, does not teach or fairly suggest the method according to Claim 1, further comprising fractionating said first composition into a third composition with cannabinoid to terpene weight/weight ratio R103 and a fourth composition with cannabinoid to terpene weight/weight ratio R104, wherein R103 differs from R104 by at least 10%.
The claims make little sense and are very unclear as to whether they are extracting cannabis from the same cannabis or different cannabis. In other words, is the same cannabis being extracted over and over or is it always a new cannabis that’s used.
Applicant argues that allegedly once again the R100, etc. are terms that make sense in the art. For the above reasons, they are still vague and indefinite. Applicant argues that allegedly two different products are yielded by their process and not in the references. This is simply not agreed with. Applicant also argues that allegedly they use the same initial plant material and that allegedly Whittle does not. This is not agreeed with since it is clear from Whittle that one extraction is done with ethanol (for example) and then re-extracted using ethanol again, see paragraph 1, the examples. Applicant argues that allegedly only 10-90 % of the cannabinoids of the initial plant material are extracted but 90 % is a lot ! In fact Whittle never states that all of the cannabinoids are extracted in the first extraction ! Of course the second extraction is going to yield a different cannabinoid to terpene ratio since the second extraction is using a different source 
While it is noted that Whittle uses “hot gas”, Whittle also uses ethanol twice as the claims allow for and “hot gas” is not excluded by the claims. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Whittle with the terpene teaching of Wutzer for the purpose of modulating the pharmacological effects of THC (Para. [0007] Thirdly, some of the non-cannabinoid compounds from the plant may modulate the pharmacological effects of the cannabinoids. Terpenoids, which are responsible for the characteristic smell and flavor of Cannabis, have been postulated as influencing the effects yet experimental evidence is scarce. Some 1 % by weight of the plant (cannabis) is composed of a mixture of 20 flavanoid compounds which are well known as antioxidants and which also scavenge damaging free radicals). Thus, since terpenes were well known for their beneficial effects in the art, it would have been obvious to retain some of them for these beneficial properties. Note that Wurtzel teaches very high amounts of terpenes, see paragraph 14. 



Whittle may teach some isolated little part of criticism about solvents but clearly Whittle encourages the use of ethanol in general. Whittle clearly uses 90% ethanol which clearly contains another solvent as well in it inherently. 

Note that paragraph 69 of Whittle shows purified extraction from primary extract, thus two extractions. Applicant tries to argue that Whittle cannot contain the claimed amounts but clearly these amounts of cannabinoids, and terpenes, are vague and indefinite on their face since the claims keep referring back to “a same initial solid cannabis”. How can one use an initial anything more than once since its initial by nature. Clearly 10-90 % is a huge range for any component. Clearly only requiring at least 10% of the amount of said cannabinoid in said initial solid cannabis. Clearly Whittle was extracting twice as noted above. The cannabinoid in the residue is the primary extract. Whittle inherently contains both terpenes and cannabinoids since they both come from cannabis and since they are extracted with what could read on water and ethanol and would still contain the claimed cannabinoids and terpenes. Applicant argues that Whittle allegedly considers terpenes as an unwanted ballast which is not understood and support for it cannot be found. What the boiling points in Whittle have to 

Applicant argues that allegedly Whittle, et al. discloses processes for preparing extracts
of natural products, such as plant material, and for preparing purified extracts from crude extracts of natural products, by extraction with hot gas (Whittle, et al.: Abstract; para. [0001]). The method of Whittle, et al. is intended to provide useful separation of certain plant constituents which are not considered to be volatile at ambient temperatures by extraction with a gas heated to a higher temperature than those traditionally used in distillation, particularly for the extraction of pharmacologically active components from plant material (Whittle, et al.: para. [0019]). It is further disclosed in Whittle, et al. that the process exhibits unexpected efficiency and selectivity as compared to prior art methods of solvent extraction for isolation of cannabinoid-rich fractions from cannabis plant material (Whittle, et al.: para. [0037]). As stated in para. [0052] of Whittle,et al., the disclosed process produces free cannabinoids in a high degree of purity. While this is noted, it is also noted that hot gas is still readable on the claims.

The remarks filed have been reviewed. Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states


For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating).

Thus, the claims can still be interpreted as reading, "comprising".

Thus, the claims are not limited in any way by the "consisting essentially of" language.




Applicant argues that in Whittle, et al. that the low temperature phase of the disclosed
method produces cannabinoid enriched fraction essentially free of terpenes (Whittle, et al.; paras. [0126]-[0129]; claim 56).

While this is noted, it tis also noted that there is a high temperature phase as well. Thus, these arguments are moot.

According to applicant, the invention as defined by claim 1 as currently amended is directed to a method for the production of at least two different cannabis compositions from an initial solid cannabis:
a) a first composition comprising 10-80% of the amount of cannabinoid originally present in the initial solid cannabis and at least 10% of the amount of terpene originally present in the initial solid cannabis; and
b) a second composition comprising at least 10% of the amount of cannabinoid and at least 1% of the amount of terpene originally present in the initial solid cannabis.
Each of the compositions therefore comprises at least 1% of the amount of terpene originally present in the initial solid cannabis and not a fraction which is essentially free of terpenes according to applicant.

Not true as Whittle also uses a high temperature phase which still has terpenes in it !
The Examiner further disagrees with Applicant’s submission that the method of the present invention uses the same initial plant material while Whittle, et al. does not. According to the Examiner, Whittle, et al. performs one extraction with using ethanol and then re-extracts using ethanol again (referring to paragraph 1 and the examples).
Applicant respectfully submits that para. [0001] of Whittle, et al. refers to preparation of extracts of natural products and to preparation of purified extracts from crude extracts of natural products by extraction with hot gas. This is in clear contrast to the process of claim 1 as currently amended, wherein both extraction steps are specified as consisting of extracting with a liquid extractant, such that the use of gas as an extractant is excluded. This is not true for the above reasons.
Please note that this does not exclude hot gas since “consisting essentially of” does not exclude the hot gas as noted above, since it can still be interpreted as “comprising” according to applicant.


It should be noted that the initial solid cannabis is extracted with liquid extractants and then a first residual solid cannabis material is extracted with liquid extractants which is the same as Whittle has done. 
Whittle, et al. does not teach or suggest that the primary solvent extract is an end product and that only a residual amount of that product is retained for treating with the hot gas according to applicant.
Furthermore, the examples disclose the following. Example 1 discloses preparation from dry cannabis material of an ethanol extract. The (single) product is discloses as consisting primarily of THC, with some THCA, CBD, CBDA and cannabinol, plus ballast. No further treatment is applied to the ballast (Whittle, et al.: para. [0111]). Example 2 discloses extraction of dry cannabis material with supercritical 

This is not well taken and it has clearly been shown that both products have been formed in Whittle.
The Examiner refers to Applicant’s argument that only 10-90% of the cannabinoids are extracted, but considers that 90% is a lot. While this may be ‘a lot’, the requirement that no more than 90% of the cannabinoids are extracted is contrary to the aim of prior art processes which aim for almost complete extraction and is essential for the production of a second product from the residual material remaining after extraction of the first product (See Whittle, et al., Examples 1 (‘complete extraction”) and 7 (“continued to exhaustion”). Hence, even though Whittle, et al. does not explicitly state that all cannabinoids are extracted in the first extraction it is clear that complete extraction is desired, and no teaching is provided that extraction of more than 90% must be prevented as an essential feature of the method. In order to expedite prosecution, Applicant has chosen to reduce the range of 10-90% to 10- 80%, as supported by para. [0035] of the specification as filed.  80 % is still encompassed by the claims and the art since 80 % is most of the initial sample.


Further according to the Examiner, the second extraction is using a different source, namely the first extraction product.
Applicant respectfully disagrees with this assertion. The second extraction in fact uses the residual material remaining after production of the first extraction product. The first extraction product is an end product of the process of the present invention.
Further according to the Examiner, the first extraction product can be extracted again to produce the second extraction product since the claims never separate the first composition from the first residual solid cannabis material remains.
Claim 1 has now been amended for clarity to specify that the first extraction product is separated from the first residual as supported, inter alia, by para. [0059] of the specification as filed
According to the Examiner, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Whittle, et al. with the terpene teaching of Wurzer for the purpose of modulating the pharmacological effects of THC (referring to para. [0007] of Wurzer).
Applicant respectfully disagrees for the following reasons.


While this is noted, it is also noted that this is a 35 USC 103 and not a 35 USC 102 rejection thus all of the claimed information does not have to come from only one reference. 
The compositions of Wurzer are disclosed as comprising at least 1% w/w of the total concentration of two or more cannabinoid compounds, and at least 0.01% terpenoids (Wurzer: para. [0014]), with no reference to the amount obtained from the original solid plant material.
Furthermore, in contrast to the method of the present invention, in which a second composition is derived from a residue of the first composition obtained from an initial cannabis, the method of Wurzer involves first separating trichomes from the plant material to form a “first product” followed by an extraction step applied to the separated trichome first product to obtain the second product (see, for example, Wurzer para. [0070]). The purpose of the method of Wurzer is to extract as much of the cannabinoids as possible from the initial solid plant material, in complete contrast to that of the present invention which aims to retain a specified amount of cannabinoids as a residue for preparation of the second compound.

The Examiner states on p. 45 of the Office Action that Whittle, et al. clearly uses ethanol. However, as stated above, the use of hot gas is an essential feature of the method of Whittle, et al.. Claim 1 as currently amended has been amended to specify that the extractants used are liquid extractants, thereby excluding the use of hot gas.
This has been addressed above.
The Examiner further refers to paragraph 69 of Whittle, et al. as showing purified extraction from primary extract. As discussed above, this involves further purification of a crude Claim 1, as amended herewith, specifies that the first extraction step (step (ii) of themethod) uses an extractant comprising at least 70% ethanol, which produces a first composition in which a ratio of total CBD to total THC is equal to or less than the ratio of total CBD to totalTHC in the starting material (the initial solid cannabis), while the second extraction step (step(iv) of the method) uses an extractant comprising less than 70% ethanol, which produces asecond composition in which a ratio of total CBD to total THC is greater than the ratio of totalCBD to total THC in the starting material. Therefore, the two compositions produced differ fromeach other with respect to their CBD/THC ratios as compared to that of the starting material 1.e.extraction using less than 70% ethanol produces ‘CBD-enriched’ compositions, while use of70% or greater ethanol produces compositions having similar or lower CBD content to that ofthe 

The criticality is at 50 % ethanol where 2.3 is the total CBD to total THC.  The other values of percent ethanol are hardly impressive.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner




/MICHAEL V MELLER/Primary Examiner, Art Unit 1655